Mr. Presiding Justice Higbee delivered the opinion of the court. In a collision between the automobiles of appellant and appellee at or near the corner of Fourteenth street and Summit avenue in the City of East St. Louis, on October 15, 1921, appellant was injured and his car damaged and this suit has been brought by appellant ’to recover damages therefor from appellee. As it appears from the proof, Summit avenue in said city runs east and west and Fourteenth street north and south. Just north of Summit avenue at the point where Fourteenth street joins it is a public park known as “Sunken Gardens,” which extends north for one block. Fourteenth street does not cross the Sunken Gardens but .begins again on the north side of them. The collision occurred abdut 9 o’clock p. m. Appellant came north on Fourteenth street towards Summit avenue alone in his car. As he reached the avenue he stopped a moment to permit another car which was proceeding along the same from the west to pass. He then proceeded across the avenue and turned or partially turned west near the north side of that street. Appellee was driving west on Summit avenue with three other persons in the car with him, within 2 or 3 féet of the north curb on his right. He and his passengers testified that his car approached Fourteenth street at the rate of 12 to 15 miles per hour. He and his witness testified that appellant drove across” the street coming at the rate of 15 or 18 miles an hour and drove right in front of him, that he applied his emergency and foot brakes but it was impossible for bim to avoid the collision. The proof seems to show that appellee’s car struck the right rear fender and right rear wheel of appellant’s car and appellee claims that this was due to the fact that appellant’s car was at the time angling or going in a diagonal line across the street. The evidence is contradictory as to whether appellee struck appellant’s car after appellant had turned west on Summit avenue or just as he was turning west thereon. Under this condition of the proof the verdict of the jury should not be disturbed if the record is free from reversible error. Appellant complains of the trial court’s ruling on an objection made by appellee to the testimony of the witness Elmer Miller. This witness was testifying to a conversation he had with appellee just after the accident, and was asked by counsel for appellant, “How did that argument end?” A general objection by appellee was sustained to this question. This objection was properly sustained to the question in the form in which it was put and in any event appellant was not injured thereby for the reason that the witness was afterwards allowed to detail the entire conversation between him and appellee. Objection is also made to the court’s ruling on an answer made by the witness E. O. Farguson. This witness had testified that he went to appellant’s home soon after the accident and .he was then asked, “What did you find there with reference to Mr. Geschwindner’s condition?” He answered, “I found Mr. Geschwindner in a condition of pain. He seemed to be in great pain. Didn’t know anybody and didn’t seem to realize what he was saying.” The witness was not a physician and the answer was objected to on the ground that the witness should tell what he saw and not state any conclusion. The objection was sustained by the court. This testimony might well have been admitted but the sustaining of the objection was not reversible error in this case for the reason that it only went to show the extent of appellant’s injuries. Physicians and others testified that he was injured and it was proven beyond question that he had received injuries in the collision, but the jury evidently found that appellant did not show a right of recovery in the case even though he suffered the injuries complained of. Complaint is also made of instructions given in behalf of appellee, designated as A, B, F, Q- and II. Instructions A and B will be considered together. They are as follows: (A) “The court instructs the jury that the ordinance of said City of East St. Louis regulating traffic on the streets of said city, at the time of the collision in question, provided as follows: ‘All vehicles traveling upon any street of the city shall give the right of way to other vehicles approaching along any intersecting street from the right, and shall have the right of way over those approaching from the left. ’ ” (B). “The court instructs the jury that under the Statute of Illinois and the ordinance of the City of East St. Louis, in force at the time of the collision in question, unless you believe from the evidence that there were circumstances justifying other action,- it was the duty of the driver of the automobile going north on Fourteenth street when approaching Summit avenue to give the right of way to the driver of the automobile driving west on Summit avenue, and approaching the intersection with said Fourteenth street, if you believe from the evidence that the two automobiles were reaching the intersection of said streets at approximately the same time.” It is urged that both of these instructions are erroneous for the reason that the construction of the ordinance and statute is by these instructions left to the jury. Instruction A is in the language of the ordinance introduced in evidence and is identical with the statute on the game subject, We do not see how these instructions irj this respect could ha,ve misled the jury. In cases where the Motor Vehicle Act was under consideration, it has been held that an instruction which lays down a rule of law in the words of the law itself is good. (Kessler v. Washburn, 157 Ill. App. 532; Ward v. Meredith, 220 Ill. 66.) It is also contended that these instructions are erroneous for the reason, as it claimed, that Fourteenth street and Summit avenue do not intersect. It is contended by appellant that for Fourteenth street to intersect Summit aveune so as to come within the ordinance and' statute, it would have to cross Summit avenue and extend on north. One of the definitions of “intersect” given by the Cyclopedia of Law and Procedure, volume 23, page 39, is “to cut into or between.” In construing the words of a statute or ordinance, it is necessary to have in mind the object sought to be attained, and the language used should be given that construction within reasonable 1 bounds as will best tend to carry out such object. Traffic ordinances and statutes are enacted for the benefit and protection of all users of streets. It is but natural and proper •that the same rule governing the approach of motor vehicles to the place where this accident occurred would have ^applied had Fourteenth street continued directly on through the park north of Summit avenue. The construction of the word “intersection” in the ordinance and statute, contended for by appellant, would leave locations such as that existing at the place in question, without any authorized rule governing the approach of motor vehicles at right angles from the two streets. In our opinion, Fourteenth street and Summit avenue intersect at the place in question, within the meaning of the statute and ordinance. It was therefore not errW to give the instructions above referred to. "We have carefully examined the objection to other instructions made by appellant and find that they are not well taken. The judgment in this case will be affirmed. Affirmed.